NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAR 18 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50083

              Plaintiff - Appellee,               D.C. No. 3:09-cr-01043-DMS

    v.
                                                  MEMORANDUM*
 PEDRO GOMEZ-PENA,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Pedro Gomez-Pena appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Gomez-Pena challenges the district court’s within-Guidelines sentence,

         *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claiming that the court’s consideration of his prior sentences was procedurally

erroneous because it improperly incorporated the concept of punishment into the

revocation sentence. We review for harmlessness, see United States v. Grissom,

525 F.3d 691, 696 & n.2 (9th Cir. 2008), and find no error. The district court

properly considered Gomez-Pena’s prior sentences as part of its evaluation of his

history and characteristics and the need for deterrence. See 18 U.S.C. § 3583(e);

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Gomez-Pena next argues that the district court procedurally erred by failing

to address his arguments for a shorter sentence due to his age and medical

conditions. We review for plain error, see United States v. Bonilla-Guizar, 729
F.3d 1179, 1187 (9th Cir. 2013), and find none. The record reflects that the

district court considered Gomez-Pena’s mitigating arguments and adequately

explained the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc).

      Finally, Gomez-Pena contends that his sentence is substantively

unreasonable as a result of the alleged procedural errors. The district court did not

abuse its discretion in imposing Gomez-Pena’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence at the top of the Guidelines range is

                                          2                                  14-50083
substantively reasonable in light of the totality of the circumstances and the section

3583(e) factors, including the need for deterrence and Gomez-Pena’s breach of the

district court’s trust. See Gall, 552 U.S. at 51; Simtob, 485 F.3d at 1062-63.

      AFFIRMED.




                                          3                                   14-50083